        CASE 0:20-cr-00079-DWF-TNL Doc. 91 Filed 02/26/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


 United States of America,                        Criminal No. 20-079(1) (DWF/TNL)

                     Plaintiff,

 v.                                                  ORDER ADOPTING REPORT
                                                      AND RECOMMENDATION
 Shawn Ray Brtek,

                     Defendant.


      Based upon the Report and Recommendation by United States Magistrate Judge

Tony N. Leung dated January 20, 2021 (Doc. No. 81), along with all the files and

records, and no objections to said Recommendation having been filed,

      IT IS HEREBY ORDERED that:

      1.     Magistrate Judge Tony N. Leung’s January 20, 2021 Report and

Recommendation (Doc. No. [81]) is ADOPTED.

      2.     Shawn Ray Brtek’s Motion to Suppress Tangible Evidence & Statements

Due to Fourth Amendment Violations (Doc. No. [33]) is DENIED.


Dated: February 26, 2021                s/Donovan W. Frank
                                        DONOVAN W. FRANK
                                        United States District Judge
